     Case 2:19-cv-01009-RFB-BNW Document 12 Filed 07/22/19 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Seterus, Inc.
 7
                                    UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9   CLYDE C. GIVENS,                                       Case No.: 2:19-cv-01009-RFB-BNW
10
                      Plaintiff,                            AMENDED STIPULATION TO
11                                                          EXTEND DEADLINE TO RESPOND TO
              vs.                                           PLAINTIFF’S FIRST AMENDED
12                                                          COMPLAINT
13   TRANS UNION, LLC; SETERUS, INC,
                                                            (FIRST REQUEST)
14                    Defendants.
15
              Plaintiff, Clyde C. Givens (“Plaintiff”), and Defendant, Seterus, Inc. (“Seterus”)
16
     (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
17
     follows:
18
              On July 1, 2019, Plaintiff filed his First Amended Complaint [ECF No. 6]. Seterus was
19
     served with Plaintiff’s Complaint on July 2, 2019. As such, Seterus’ deadline to respond to the
20
     Complaint is July 23, 2019. The Parties have discussed extending the deadline for Seterus to
21
     respond to Plaintiff’s Complaint by two weeks while the Parties explore the potential for
22
     settlement.
23
              WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Seterus to
24
     file its responsive pleading to Plaintiff’s Complaint to August 6, 2019.
25
              This is the first stipulation for extension of time for Seterus to file its responsive pleading.
26
     The extension is requested in good faith and is not for purposes of delay or prejudice to any other
27
     party.
28



                                                    Page 1 of 2
     Case 2:19-cv-01009-RFB-BNW Document 12 Filed 07/22/19 Page 2 of 2




 1   /././
 2           As part of this stipulation, Seterus agrees to participate in any Rule 26(f) conference that
 3   occurs during the pendency of this extension.
 4    DATED this 22nd day of July, 2019.                   DATED this 22nd day of July, 2019.
 5    WRIGHT, FINLAY & ZAK, LLP                            KNEPPER & CLARK LLC

 6    /s/ Ramir M. Hernandez, Esq.                         /s/ Shaina R. Plaksin, Esq.
      R. Samuel Ehlers, Esq.                               Matthew I. Knepper, Esq.
 7    Nevada Bar No. 9313                                  Nevada Bar No. 12796
      Ramir M. Hernandez, Esq.                             Miles N. Clark, Esq.
 8    Nevada Bar No. 13146                                 Nevada Bar No. 13848
      7785 W. Sahara Ave., Suite 200                       Shaina R. Plaksin, Esq.
 9
      Las Vegas, NV 89117                                  Nevada Bar No. 13935
10    Attorneys for Defendant, Seterus, Inc.               10040 W. Cheyenne Ave., Suite 170-109
                                                           Las Vegas, NV 89129
11                                                         Attorneys for Plaintiff, Clyde Givens

12
13
14                                                        IT IS SO ORDERED:

15
                                                          ___________________________________
16                                                        UNITED STATES MAGISTRATE JUDGE
17
                                                                  July 23, 2019
                                                          DATED: _________________________
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
